NATHANIEL R. JONES, Circuit Judge,
concurring in the judgment.
Judge Ryan has written an eloquent opinion that follows the controlling Sixth Circuit precedents, and I have no quarrel with his application of our precedents to the facts of this case. Because I am bound to follow the decisions cited in Judge Ryan’s opinion, I concur in the result he reaches. See Turker v. Ohio Dept. of Rehabilitation & Corrections, 157 F.3d 453, 460 (6th Cir.1998). I write separately only to wonder whether it might be timely for us to follow the lead of other circuits and take a fresh look at the issues presented in this case while sitting en banc. See, e.g., NLRB v. Grancare, Inc., 170 F.3d 662 (7th Cir.1999) (en banc); Beverly Enterprises, Va., Inc. v. NLRB, 165 F.3d 290, 297-99 (4th Cir.1999) (en banc).
Judge Ryan properly states that the “inquiry into supervisory status is ‘fact-intensive.’ ” Ante at 707; accord Grancare, Inc. v. NLRB, 137 F.3d 372, 376-77 (6th Cir.1998) (Jones, J., concurring). But since we first considered, in 1981, the issue of whether charge nurses such as those in this case may unionize, Beverly Enterprises v. NLRB, 661 F.2d 1095 (6th Cir.1981), we have without exception struck down *713nurses’ efforts to bargain collectively with their employers in facilities such as the one in the case sub judice. See Mid-America Care Found. v. NLRB, 148 F.3d 638 (6th Cir.1998); Grancare, 137 F.3d 372; Caremore, Inc. v. NLRB, 129 F.3d 365 (6th Cir.1997); Manor W., Inc. v. NLRB, 60 F.3d 1195 (6th Cir.1995); Health Care & Retirement Corp. of Am. v. NLRB, 987 F.2d 1256 (6th Cir.1993), aff'd, 511 U.S. 571, 114 S.Ct. 1778, 128 L.Ed.2d 586 (1994); Beverly Cal. Corp. v. NLRB, 970 F.2d 1548 (6th Cir.1992); NLRB v. Beacon Light Christian Nursing Home, 825 F.2d 1076 (6th Cir.1987).
In each of these cases, and in today’s case, we have rejected the Board’s arguments that nurses’ oversight of aides’ daily work tasks are not “routine,” but rather are indicia of supervisory status. However, by faithfully adhering to these precedents, today we reach the highly questionable result that slightly fewer than 40 full and part-time registered nurses are the “supervisors” of some 40 to 50 aides. Indeed, DON Merwin did not dispute that at Integrated’s facility, the ratio for staff nurses to aides on most shifts was typically 1:1 or 1:2. J.A. at 370-71. Other courts have rightfully refused to find supervisory status based on such a low supervisor to worker ratio in nursing home labor cases. See, e.g., NLRB v. Hilliard Dev. Corp., 187 F.3d 133 (1st Cir.1999) (17 charge nurses were not supervisors to 30 aides); Gran-eare, 170 F.3d at 667 (ratio of 59 “supervisors” to 90 aides results in a “top-heavy setup that we think would be bizarre to say the least”); Beverly Enterprises v. NLRB, 148 F.3d 1042, 1047-48 (8th Cir.1998) (low ratios support finding that nurses were not supervisors).
I fear that we have become so entrenched in our disagreements with the Board regarding the construction of § 2(11) that, as a practical matter, we have made it impossible for nurses to form collective bargaining units at nursing homes. One member of this court has already expressed her dissatisfaction with our approach to nursing home labor cases. See Grancare, 137 F.3d at 377-86 (Moore, J., concurring in the judgment). While circuits are badly split on the Board’s interpretation of § 2(11) as applied to staff nurses in nursing homes, ours is the definite minority position. Compare NLRB v. Attleboro Assocs., Ltd., 176 F.3d 154, 161-69 (3d Cir.1999) (staff nurses are supervisors); Beverly Enterprises, Va., 165 F.3d at 297-99 (same) with Hilliard Dev. Corp., 187 F.3d 133 (staff nurses are not supervisors); Grancare, 170 F.3d at 667-68 (same); Beverly Enterprises-Mass., Inc. v. NLRB, 165 F.3d 960, 963-64 (D.C.Cir.1999) (same); Beverly Enterprises, 148 F.3d at 1046418 (same); Providence Alaska Med. Ctr. v. NLRB, 121 F.3d 548, 551-55 (9th Cir.1997) (same). Moreover, it appears that we are the only circuit that requires the Board to prove that employees are not supervisors. See Beverly Enterprises-Mass., 165 F.3d at 962 (“burden of proving supervisory status rests upon the party asserting it”); New York Univ. Med. Ctr. v. NLRB, 156 F.3d 405, 412-13 (2d Cir.1998) (rejecting Sixth Circuit approach); Schnuck Markets v. NLRB, 961 F.2d 700, 703 (8th Cir.1992); NLRB v. Bakers of Paris, Inc., 929 F.2d 1427, 1445 (9th Cir.1991); see also Grancare, 137 F.3d at 378-80 (Moore, J., concurring in the judgment) (criticizing practice of placing burden on the Board).
The issues presented in this case are not going to disappear. The nursing home industry is booming, and courts have recognized the societal significance of the rapidly growing labor force necessary to provide care for older Americans. See Hilliard Dev. Corp., 187 F.3d 133. Unless we re-examine our precedents and attempt to provide some flexibility for our constructions of § 2(11) in nursing home cases, we will someday find ourselves in the absurd position of holding that nurses are “supervisors” in a case in which they actually outnumber their aides.